UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7000


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH PAUL YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.   John T. Copenhaver,
Jr., District Judge. (2:08-cr-00226-1; 2:12-cv-00002)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Paul Young, Appellant Pro Se.      Lisa Grimes Johnston,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Paul Young appeals the district court’s orders

adopting the recommendation of the magistrate judge and denying

Young’s motion for appointment of counsel and for an evidentiary

hearing into his allegations that the Government breached his

plea   agreement,   and   denying   Young’s   subsequent   motion   for   a

certificate of appealability.        We have reviewed the record and

find   no   reversible    error.    Accordingly,   we   affirm   for   the

reasons stated by the district court.          United States v. Young,

Nos. 2:08-cr-00226-1; 2:12-cv-00002 (S.D.W. Va. Jan. 3, 2012,

May 24, 2012).      We also deny Young’s motion for reconsideration

of the district court’s orders.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                     2